Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-34 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-20, 26, 27 and 29, drawn to compounds of formula (I), 
    PNG
    media_image1.png
    157
    295
    media_image1.png
    Greyscale
.

Group II, claims 21-25, drawn to a method of preparing a compound of formula (I).

Group III, claims 28 and 30, drawn to a method of treating or preventing a disease by administering a compound of formula (I).

Group IV, claim 31, drawn to compounds of formula II, 
    PNG
    media_image2.png
    164
    249
    media_image2.png
    Greyscale
.

Group V, claim 32, drawn to another method of preparing a compound of formula (I).

Group VI, claims 33 and 34, drawn to method for preparing medicaments.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Example 3 on page 120 of the instant specification; or 
Example 4 on page 121 of the instant specification; or
Example 5 on page 121 of the instant specification; or
Example 31 on page 133 of the instant specification; or etc.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 1-19 and 21-34.


The identification of a single disclosed elected species (e.g., Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {e.g., R1 is ?; A1 is ?; R2 is ?; x is ?; w is ?; L is ?; A2 is ?; etc.}.

Upon the election of a single disclosed species (e.g. Example, page number and structural depiction), a scope of the elected invention that has been examined, .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a quinazole core, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings in US Patent 5,296,484 to Coghlan et al.  Coghlan et al. teach compounds of formula (I), 
    PNG
    media_image3.png
    103
    184
    media_image3.png
    Greyscale
, wherein R1-R4=H; X=CR5; R5=CH3; 6; R6=H; Y=N; R9=H; R10=C1 alkyl; Ar=the group of the formula (3), 
    PNG
    media_image4.png
    111
    96
    media_image4.png
    Greyscale
; R12-R16 can independently represent hydrogen, halo or phenyl.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 22, 2021
Book XXVI, page 165